Title: To Alexander Hamilton from Jeremiah Wadsworth, [11–12 July 1795]
From: Wadsworth, Jeremiah
To: Hamilton, Alexander


Dear Sir
[Hartford, July 11–12, 1795]
A Week since Franklin Bache past thro this Town to ye Eastward distributing the Treaty. It appears there is a settled plan to disturb the public Tranquillity and the greatest industry and pains are opperating for that purpose. Men are in every part of this state misrepresenting the Treaty and have already suceeded to alarm many people I do not yet find they have written any thing but private letters. I yesterday saw Mr. Elsworth who says it is best to let them alone untill the[y] begin to publish and then answer them. I believe otherwise. I doubt their publishing any thing in this State but by their emisarys who are scattered in all directions and are busy in slandering the Treaty—verbally. The Connecticut Courant published in this Town circulates to ye extremity of Vermont far into ye State of New York and all thro Massachusetts—they publish once a Week and more than five thousand papers. It has a good character—from ye former publications—but those who formerly furnished this paper with the best pollitical pieces are either grown Idle changed in their pollitics or situations so that nothing can be expected. If you will furnish me with any thing on this subject I will cause it to be published. I am
Dr Sir Yours sincerely

Jere Wadsworth

